271 S.W.3d 644 (2008)
STATE of Missouri, Respondent,
v.
Randy D. AVERBECK, Appellant.
No. WD 68749.
Missouri Court of Appeals, Western District.
December 23, 2008.
Charles A. Kellogg, Independence, MO, for appellant.
Jeremiah W. (Jay) Nixon, Attorney General, Shaun Mackelprang and Anna L. Bunch, Office of Attorney General, Jefferson City, MO, for respondent.
Before RONALD R. HOLLIGER, Presiding Judge, PAUL M. SPINDEN, Judge, and LISA WHITE HARDWICK, Judge.

ORDER
Randy D. Averbeck appeals the circuit court's judgment convicting him of two counts of the Class B felony of child molestation in the first degree in violation of § 566.067, RSMo 2000. We affirm in this per curiam order issued pursuant to Rule 30.25(b).